Per Curiam.
The charge of the court that, if either party fails to call an available witness, the jury may find that the evidence of such witness would be adverse to such party, is clearly error. The charge applies alike to both parties, and we are of the opinion that it is not so prejudicial to appellant as to require the reversal of the judgment appealed from, under the peculiar circumstances of this case. All concur. Present ■—■ Sears, P. J., Crouch, Edgeomb, Thompson and Crosby, JJ. Judgment affirmed, with costs.